 



Exhibit 10.5
PRIDE INTERNATIONAL, INC.
1993 DIRECTORS’ STOCK OPTION PLAN
Sixth Amendment
          Pride International, Inc. having previously established the Pride
Petroleum Services, Inc. 1993 Directors’ Stock Option Plan effective
February 22, 1993, as thereafter amended effective May 22, 1997, December 4,
1997, February 26, 1998, August 21, 2001, and December 19, 2001 (the “Plan”),
and having reserved the right under Section XVIII thereof to amend the Plan,
does hereby amend the Plan as follows:
     1. Section 3.1 of the Plan is hereby amended by deleting the phrase
“Compensation Committee” and placing in lieu thereof the phrase “Nominating and
Corporate Governance Committee”.
     2. Article XI of the Plan is hereby amended by adding a new Section 11.3
thereto as follows:
     “11.3 Notwithstanding anything contained in the Plan or Section 11.1 to the
contrary, the Committee may provide, by specific terms set forth in an agreement
with the optionee, that upon termination of service as a Director of the Company
for any reason other than Cause, each Option that has become exercisable as of
the date of the optionee’s termination of service may be exercised any time
during the full term of the Option.”
          This amendment shall be effective as of May 12, 2005.

            PRIDE INTERNATIONAL, INC.
      By:   /s/ Louis A. Raspino         Louis A. Raspino        President and
Chief Executive Officer     

ATTEST:

             
/s/ W. Gregory Looser
                         
W. Gregory Looser
           
Secretary
           

1